Case 2:21-ap-01028-BR          Doc 1 Filed 02/05/21 Entered 02/05/21 12:12:07              Desc
                               Main Document    Page 1 of 11

 1   Timothy J. Yoo (SBN 155531)
     Carmela T. Pagay (SBN 195603)
 2   Richard P. Steelman, Jr. (SBN 266449)
     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Blvd. Ste. 1700
 4   Los Angeles, CA 90067
     Telephone: (310) 229-1234
 5   Facsimile: (310) 229-1244
     Email: tjy@lnbyb.com; ctp@lnbyb.com; rps@lnbyb.com
 6
     Attorneys for Jason Rund,
 7   Chapter 7 Trustee
 8
 9                             UNITED STATES BANKRUPTCY COURT

10                             CENTRAL DISTRICT OF CALIFORNIA
11                                     LOS ANGELES DIVISION
12
      In re                                               Case No. 2:20-bk-21020-BR
13
      THOMAS VINCENT GIRARDI,                             Chapter 7
14
                        Debtor.
15
16
      JASON RUND, Chapter 7 Trustee for the               Adv. No. ____________________
17    bankruptcy estate of Thomas Vincent Girardi,
                                                          VERIFIED COMPLAINT TO QUIET
18               Plaintiff,                               TITLE AND FOR TURNOVER OF
                                                          REAL PROPERTY
19
      v.
20                                                        [11 U.S.C. §§ 541, 542; California Civ.
      G & L AVIATION, a California general                Proc. Code §§760.010 et seq.]
21    partnership,
22                Defendant.
23
24
25
26            Plaintiff Jason Rund, the duly appointed Chapter 7 Trustee (the “Trustee” or “Plaintiff”)

27 for the bankruptcy estate (the “Estate”) of Thomas Vincent Girardi, the debtor herein (the
28 “Debtor”), respectfully alleges as follows:




                                                      1
Case 2:21-ap-01028-BR           Doc 1 Filed 02/05/21 Entered 02/05/21 12:12:07                Desc
                                Main Document    Page 2 of 11

 1                                REQUIRED PLEADING DISCLOSURE

 2          1.         In accordance with the requirements of Local Bankruptcy Rule 7008-1, the Trustee

 3 hereby alleges that the claims for relief in this complaint constitute core proceedings under 28
 4 U.S.C. § 157(b)(2)(A), (E), and (O) and are related to the Debtor’s bankruptcy case because the
 5 outcome of such claims for relief could have a significant effect on the Estate as each such claim
 6 for relief will impact property of the Estate and the amount of money available for distribution to
 7 the Debtor’s creditors. Regardless of the core or non-core nature of the claims for relief asserted
 8 herein, the Trustee consents to the entry of final orders and judgment by the Bankruptcy Court to
 9 the maximum extent permitted by applicable law. Defendant G & L Aviation (“Defendant”), a
10 California general partnership, is hereby notified that Federal Rules of Bankruptcy Procedure
11 (“FRBP”) 7008(a) and 7012(b) require each defendant to plead whether each claim for relief
12 asserted against such defendant is core or non-core and, if non-core, whether consent is given to
13 the entry of final orders and judgment by the Bankruptcy Court.
14                                     JURISDICTION AND VENUE

15          2.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 151, 157, and

16 1334.
17          3.         This adversary proceeding is brought pursuant to Rule 7001, et seq. of the FRBP

18 and Sections 547, 550, and 551 of title 11 of the United States Code, sections 101, et seq. (the
19 “Bankruptcy Code”).
20          4.         Venue in this Court is proper pursuant to 28 U.S.C. § 1409 as this adversary

21 proceeding arises in and relates to a case under title 11 of the United States Code that is pending
22 in this District.
23                                                 PARTIES

24         5.          On December 18, 2020, petitioning creditors Robert M. Keese, John Abassian,

25 Erika Saldana, Virginia Antonio and Kimberly Archie (the “Petitioning Creditors”) filed a
26 Chapter 7 Involuntary Petition against the Debtor.
27         6.          On December 24, 2020, the Petitioning Creditors filed an emergency motion for

28 appointment of an interim trustee [Doc. 13], which was granted by the Bankruptcy Court on




                                                        2
Case 2:21-ap-01028-BR        Doc 1 Filed 02/05/21 Entered 02/05/21 12:12:07              Desc
                             Main Document    Page 3 of 11

 1 January 5, 2021 [Doc. 39]. On January 6, 2021, the United States Trustee appointed the Trustee
 2 as the interim Chapter 7 Trustee for this bankruptcy case.
 3         7.      On January 13, 2021, the Order for Relief was entered [Doc. 64].

 4         8.      The Trustee is informed and believes and, based upon thereon alleges, that

 5 Defendant is a California general partnership comprised solely of the following two individuals
 6 who formed Defendant: the Debtor and attorney Walter John Lack (“Lack”), who is a resident of
 7 Los Angeles County, State of California, with his business address at Engstrom Lipscomb & Lack,
 8 10100 Santa Monica Blvd., 12th floor, Los Angeles, California 90067-4107.
 9                                   GENERAL ALLEGATIONS

10         9.      The Trustee is informed and believes and, based upon thereon alleges, that the

11 Debtor and Lack each have a 50% partnership interest in Defendant.
12         10.     The Trustee is informed and believes and, based upon thereon alleges, that on or

13 around June 2, 2006, Desert Golf Homes Development, LLC (“Desert”), through its managing
14 member Lyman D. Eaton, signed a Grant Deed transferring the real property located at 81775
15 Brown Deer Park, La Quinta, California 92253 (Assessor Parcel Number (APN): 767-540-014)
16 (the “Property”) from Desert to Defendant. On or around June 23, 2006, the Grant Deed in favor
17 of Defendant on the Property was recorded in the Official Records, County of Riverside,
18 California as document number 2006-0453844. The legal description of the Property is as follows:
19                                     LEGAL DESCRIPTION

20 Real property in the City of La Quinta, County of Riverside, State of California, described as
     follows:
21
22 PARCEL 1:
   LOT 14 OF TRACT NO. 29347 AS SHOWN BY MAP ON FILE IN BOOK 285 PAGES 60
23 THROUGH 64 OF MAPS, RECORDS OF RIVERSIDE COUNTY, CALIFORNIA;
24 EXCEPT ALL OIL, MINERALS, NATURAL GAS, AND OTHER HYDROCARBONS BY
     WHATSOEVER NAME KNOWN, GEOTHERMAL RESOURCES, METALLIFEROUS OR
25 OTHER ORES, AND ALL PRODUCTS DERIVED FROM ANY OF THE FOREGOING,
26 THAT MAY BE WITHIN OR UNDER THE PROPERTY, AND ALL RIGHTS
     ASSOCIATED WITH THE FOREGOING, TOGETHER WITH THE PERPETUAL RIGHT
27 OF DRILLING, MINING, EXPLORING AND OPERATING THERE FOR AND STORING
     IN AND REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND,
28 INCLUDING THE RIGHT TO WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE




                                                    3
Case 2:21-ap-01028-BR        Doc 1 Filed 02/05/21 Entered 02/05/21 12:12:07               Desc
                             Main Document    Page 4 of 11

 1 FROM LANDS OTHER THAN THE PROPERTY, OIL OR GAS WELLS, TUNNELS AND
     SHAFTS INTO, THROUGH OR ACROSS THE SUBSURFACE OF THE PROPERTY AND
 2 TO BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY DRILLED WELLS,
     TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR
 3 LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR,
 4 DEEPEN AND OPERATE ANY SUCH WELLS OR MINE WITHOUT, HOWEVER, THE
   RIGHT TO DRILL, MINE, STORE, EXPLORE AND OPERATE THROUGH THE
 5 SURFACE OF THE UPPER 500 FEET OF THE SUBSURFACE OF THE PROPERTY AS
   RESERVED IN THE DEED RECORDED OCTOBER 29, 1999 AS INSTRUMENT NO. 1999-
 6 478750 OF OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.
 7 PARCEL 2:
 8
     NON-EXCLUSIVE EASEMENTS CONTAINED IN THE GRANT DEED RECORDED
 9 SEPTEMBER 23, 2003 AS INSTRUMENT NO. 2003-741895 FOR PEDESTRIAN AND
     VEHICULAR (INCLUDING CONSTRUCTION VEHICLES) INGRESS AND EGRESS
10 OVER AND ACROSS THE REAL PROPERTY DESCRIBED AS FOLLOWS:
11 LETTERED LOTS D, F AND I THROUGH M OF TRACT NO. 29136 AS SHOWN BY MAP
     ON FILE IN BOOK 285 PAGES 4 THROUGH 16 OF MAPS, RECORDS OF RIVERSIDE
12 COUNTY, CALIFORNIA.
13 A.P.N.: 780-250-014. A true and correct copy of the Grant Deed with the legal description of
14 the Property is attached hereto as Exhibit 1.
15         11.     The Trustee is informed and believes and, based upon thereon alleges, that
16 sometime in 2014, Lack and the Debtor mutually agreed to transfer the Property from Defendant
17 to the Debtor. The Trustee is informed and believes and, based upon thereon alleges that in
18 consideration of this agreement in 2014, the Debtor paid Lack for Lack’s partnership interest in
19 Defendant in the Property in exchange for Lack’s agreement to have Defendant transfer the
20 Property from the Defendant to the Debtor as the Debtor’s sole property.
21         12.     The Trustee is informed and believes and, based upon thereon alleges that the
22 Debtor and Lack performed all steps in connection with transferring the Property from Defendant
23 to the Debtor (including the Debtor’s payment to Lack for Lack’s ownership interest in the
24 Property as a partner of Defendant), except that Defendant, the Debtor and Lack did not sign any
25 quit claim deed or grant deed related to the transfer of the Property from Defendant to the Debtor.
26 ///
27 ///
28 ///




                                                    4
Case 2:21-ap-01028-BR          Doc 1 Filed 02/05/21 Entered 02/05/21 12:12:07                 Desc
                               Main Document    Page 5 of 11

 1                                    FIRST CLAIM FOR RELIEF

 2                                    (Quiet Title Against Defendant)

 3          13.     The Trustee re-alleges and incorporates by this reference each and every allegation

 4 set forth in paragraphs 1 through 12, inclusive, as though fully set forth herein.
 5          14.     The Property is the subject of this action.

 6          15.     The Trustee is informed and believes and, based upon thereon alleges that

 7 Defendant claims an interest in the Property adverse to the Trustee herein. However, such claim
 8 to the Property by Defendant is without any right whatsoever, and Defendant has no legal or
 9 equitable right, claim, or interest in said Property.
10          16.     The Trustee is informed and believes and, based upon thereon alleges that the

11 Debtor was the intended owner of the Property in light of the consent of the Debtor, Lack, and
12 Defendant to transfer ownership and title in the Property from Defendant to the Debtor in or
13 around 2014. As such, the Property is property of the Estate in light of the Chapter 7 case.
14 Accordingly, the Trustee is informed and believes and, based upon thereon alleges that the legal
15 title in that Property is currently being held erroneously by Defendant and should instead be
16 quieted in the name of the Trustee, who should be deemed the sole titleholder to the Property.
17          17.     The Trustee is informed and believes and, based upon thereon alleges that

18 Defendant has no rightful claim or interest in the Property in light of Defendant’s agreement
19 through the agreement and consents of the Debtor and Lack to transfer the Property from
20 Defendant to the Debtor, but there has not been any deed or quit claim recorded transferring the
21 ownership interest in the Property from Defendant to the Debtor.
22          18.     An actual controversy now exists between the Trustee and Defendant as to the

23 ownership of the Property. The Trustee is entitled to a final judgment against Defendant with all
24 right, title, interest, claim and estate in the Property to be declared in the Trustee’s name. The
25 Trustee therefore seeks a declaration that the title to the Property is vested in his alone (in his
26 capacity as the trustee for the bankruptcy estate of the Debtor) and that Defendant be declared to
27 have no estate right, title or interest in the subject property and that Defendant be forever enjoined
28 from asserting any estate, right, title or interest in the Property adverse to the Trustee or the Debtor




                                                       5
Case 2:21-ap-01028-BR         Doc 1 Filed 02/05/21 Entered 02/05/21 12:12:07                  Desc
                              Main Document    Page 6 of 11

 1 herein.
 2                                  SECOND CLAIM FOR RELIEF

 3                 (For Turnover of Property - 11 U.S.C. § 542, Against Defendant)

 4           19.     The Trustee re-alleges and incorporates by this reference each and every

 5 allegation set forth in paragraphs 1 through 18, inclusive, as though fully set forth herein.
 6           20.    Plaintiff’s legal and/or equitable interest in the Property constitutes property of the

 7 bankruptcy estate of the Debtor pursuant to 11 U.S.C. § 541.
 8           21.    The Property is property that the Trustee may use or sell in accordance with 11

 9 U.S.C. § 363.
10           22.    The Trustee is informed and believes, and based thereon alleges that Defendant is

11 erroneously in legal possession of the Property.
12           23.    The Property has more than inconsequential value or benefit to the Estate.

13           24.    The Trustee is informed and believes, and based thereon alleges that Defendant

14 has an affirmative duty to turn over the legal title of the Property to the Trustee, and legal title to
15 the Property should be turned over to the Trustee pursuant to 11 U.S.C. § 542.
16                                       PRAYER FOR RELIEF

17           WHEREFORE, the Plaintiff prays for judgment as follows:

18           On the First Claim for Relief for Quiet Title:

19           1.     For a declaration and judgment that:

20                  A.      The Trustee is the true and correct owner to the Property with 100%

21 ownership of the Property;
22                  B.      The legal title in and to the Property be quieted in favor of the Trustee;

23                  C.      Defendant has no right, title, estate, lien, ownership or interest in or to the

24 Property; and
25           2.     For such other and further relief as the Court deems just and proper.

26           On the Second Claim for Relief for Turnover of Property (11 U.S.C. § 542):

27           3.     For a judgment compelling Defendant to turn over legal title to the Property to the

28 Trustee pursuant to 11 U.S.C. § 542; and




                                                      6
Case 2:21-ap-01028-BR        Doc 1 Filed 02/05/21 Entered 02/05/21 12:12:07                Desc
                             Main Document    Page 7 of 11

 1          4.     For such other and further relief as the Court deems just and proper.

 2          As to All Claims for Relief:

 3          5.     The Trustee seeks costs of suit incurred herein, including without limitation,

 4 attorneys’ fees, and all other amounts allowed by law.
 5                                    RESERVATION OF RIGHTS

 6          The Trustee reserves all of its rights to amend this Complaint as it deems necessary and

 7 appropriate, including, without limitation, adding any additional allegations, claims for relief, or
 8 prayer for relief.
 9
     DATED: February 5, 2021               LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10
                                           By: /s/ Richard P. Steelman, Jr.
11                                                 Richard P. Steelman, Jr.
12                                         Attorneys for Plaintiff Jason Rund, Chapter 7 Trustee for
                                           the bankruptcy estate of Thomas Vincent Girardi
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                     7
Case 2:21-ap-01028-BR   Doc 1 Filed 02/05/21 Entered 02/05/21 12:12:07   Desc
                        Main Document    Page 8 of 11
Case 2:21-ap-01028-BR   Doc 1 Filed 02/05/21 Entered 02/05/21 12:12:07   Desc
                        Main Document    Page 9 of 11




                   EXHIBIT 1
            Case Recording
                 2:21-ap-01028-BR                             By
                              RequestedDoc 1 Filed 02/05/21DOCEntered  02/05/21 12:12:07
                                                                 # 2006-0453844                                                                                 Desc
                                          Main
                    First American Title NHS   Document Page 10  of 11
                                                           06/23/2006 08:00A Fee:10.00
                                                                                                             Page 1 of 2 Doc T Tax Paid
           RECO RDING REQUESTED BY                                                                          Recorded in Official Reecrds
                                                                                                                County of Riverside
                                                                                                                   Larry W. Ward
     AND WHEN RECORDED MAIL TO,                                                                      Assessor. County Cl~rk              & Recorder
     G & L Aviation
     10100 Santa Monica Blvd., Ste. 1600
                                                                                                 11111111111111 111111111111111111           1111111111111111
-    Los Angele s , CA 90067
                                                                                   "         S


                                                                                              /'
                                                                                                 I U P~ I ~ ~ PCT~ 8MF
                                                                                                                                                                        1
                                                                                                                                                                    jilSC




                                                                                                                                                                    vi
                                                   Zu
                                                                                   A         R     L                     COPY        LO NG    REFUND         NCHG    EXAM

     A.P .N. : 767·540-014 TRA #:             6                       Order No .. 2408445                                            Escrow No .. 2-49440




'-
                                                                       GRANT DEED
     THE UNDERSIGNED GRANTOR(s) DECLARE(s) THAT DOC UMENTARY TRANSFER TAX IS: COUNTY


     II
       X I computed on full value of property conveyed , or
           computed on full value less value of liens or encumbrances remaining at time of sale,
           unincorporated area; [X I City of La OuintJI , and
                                                                                                                                   -.J.{.f)"0           --            T
                                                                                                                                                                      YS

     FOR A VALUABLE CONSlDERA TION , Receipt of which is hereby acknowledged:
     Desert Golf Homes Development, LLC, an India na Limited Liability Company

     hereby GRANT(S) to: G & L Aviation, a California General Partnership


     the fol/owing described property in the City of La Quinta . County of Riverside. State of California;

     See Exhibit nAn attached hereto and made a part hereof.




     Document Dale:         June 2. 2006

                                                                             )SS
                                                                             )
                                                                    :..::::;;-=-,J"-'()'-1''f~I.4£1..;dllIL<F,--"K,,-,-.-:/.V"'I..,W"'-!.f&"-=_ _ __ _ , a Notary Public,
     personally known 10 me (or proved to me on the hasis of satisfactory evidence) to be the pcrson(s) whose name(s) is/are subscrihed to tile within instrument
     and acknowledged to me that he/she/they executed the sa me in his/her/their authorized capacity(ies) and that by his/herltheir signature(s) a ll the instrument
     the person(s) or the entity upon behalf of which the person(s) <leted, executed the instrument.




                                                                                                                   This area for officia l nota rial seal.

                                                         l- ~             JOYl£NE K. DIENER
                                                                            Comm.1 15£9072
                                                                                                            (
                                                                                                            I.
                                                         /0              HOYARYlllk'·CAlIFORHIA             01
                                                         VI                  RWn1dt CoIIIIty                -
                                                         ~             My ColI". E.tOifts   A.~, 1(, 2009   1


                                         Mail Tax Statements to:           SAM E AS ABOVE or Address Noted Below
Case 2:21-ap-01028-BR        Doc 1 Filed 02/05/21 Entered 02/05/21 12:12:07                         Desc
                             Main Document    Page 11 of 11
                                                              Order Number: RPD-1659513 (his)
                                                               Page Number: 8


                                          EXHIBIT "An
                                     LEGAL DESCRIPTION

    Real property in the City of La Quinta, County of Riverside, State of Califomla, described as
    follows:

    PARCEL 1:

    LOT 14 OF TRACT NO. 29347 AS SHOWN BY MAP ON FILE IN BOOK 285 PAGES 60 THROUGH 64
    OF MAPS, RECORDS OF RIVERSIDE COUNTY, CALIFORNIA;

    EXCEPT ALL OIL, MINERALS, NATURAL GAS, AND OTHER HYDROCARBONS BY WHATSOEVER
    NAME KNOWN, GEOTHERMAL RESOURCES, METALLIFEROUS OR OTHER ORES, AND ALL
    PRODUCTS DERIVED FROM ANY OF THE FOREGOING, THAT MAY BE WITHIN OR UNDER THE
    PROPERTY, AND ALL RIGHTS ASSOCIATED WITH THE FOREGOING, TOGETHER WITH THE
    PERPETUAL RIGHT OF DRlWNG, MINING, EXPLORING AND OPERATING THERE FOR AND
    STORING IN AND REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND, INCLUDING
    THE RIGHT TO WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN
    THE PROPERTY, OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS THE
    SUBSURFACE OF THE PROPERTY AND TO BOTTOM SUCH WHIPSTOCKED OR DIRECTIONALLY
    DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE EXTERIOR
    LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR, DEEPEN AND
    OPERATE ANY SUCH WELLS OR MINE WITHOUT, HOWEVER, THE RIGHT TO DRILL, MINE,
    STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OF THE UPPER 500 FEET OF THE
    SUBSURFACE OF THE PROPERTY AS RESERVED IN THE DEED RECORDED OCTOBER 29, 1999 AS
    INSTRUMENT NO. 1999-478750 OF OFFICIAL RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.

    PARCEL 2:

    NON-EXCLUSIVE EASEMENTS CONTAINED IN THE GRANT DEED RECORDED SEPTEMBER 23,
    2003 AS INSTRUMENT NO. 2003-741895 FOR PEDESTRIAN AND VEHICULAR (INCLUDING
    CONSTRUCTION VEHICLES) INGRESS AND EGRESS OVER AND ACROSS THE REAL PROPERTY
    DESCRIBED AS FOLLOWS:

    LETTERED LOTS D, F AND I THROUGH M OF TRACT NO. 29136 AS SHOWN BY MAP ON FILE IN
    BOOK 285 PAGES 4 THROUGH 16 OF MAPS, RECORDS OF RIVERSIDE COUNTY, CALIFORNIA.




                                       First American Title
